Citation Nr: 1534623	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  08-26 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in Newington, Connecticut


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral varicocele and hydrocele, currently evaluated as 20 percent disabling.
 
2.  Entitlement to an increased evaluation for temporomandibular joint (TMJ) syndrome, currently evaluated as 20 percent disabling.
 
3.  Entitlement to an increased evaluation for right hand scar, currently evaluated as 10 percent disabling.

4.  Entitlement to service connection for multiple symptoms.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from August 1998 to August 2002.

This appeal came before the Board of Veterans' Appeals (the Board) on appeal from September 2005 and August 2007 rating decisions of the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.  When this case was before the Board in February 2012, it was decided in part and remanded in part

The record before the Board consists of the paper claims files and electronic records with Virtual VA and the Veterans Benefits Management System.

In October 2014 the Veteran filed a claim for service connection for kidney disability.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  At no time during the period of the claim have the bilateral varicocele and hydrocele been productive of persistent edema, stasis pigmentation or eczema, or ulceration.
 
2.  During the entire appeal period, the Veteran's inter-incisal opening was 21 mm or more.  

3.  The service connected right hand scar is painful but stable and does not affect the function of the hand or the fingers.  

4.  The Veteran failed to identify the "multiple symptoms" for which he seeks service connection.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 20 percent for bilateral varicocele and hydrocele have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.20, 4.104, 4.115b, Diagnostic Codes 7599-7120 (2014).
 
2.  The criteria for entitlement to a rating in excess of 20 percent for TMJ  syndrome have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §4.150, Diagnostic Code 9905 (2014).
 
3.  The criteria for entitlement to a rating in excess of 10 percent for a right hand scar have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §4.118, Diagnostic Code 7804 (2014).

4.  The criteria for entitlement to service connection for multiple symptoms have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.155a, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided adequate notice by a letter sent in February 2012.  Although the Veteran was not provided complete notice with respect to his claims until after the initial adjudication of the claims, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

The Board also finds the Veteran has been afforded adequate assistance in regard to the claims.  The Veteran has been afforded appropriate VA examinations for the disabilities on appeal.  The examiners who conducted the October 2012 VA examinations had access to and reviewed the evidence of record and conducted physical examinations of the Veteran.  The examination provide all information required for rating purposes.  The Veteran has not been afforded a VA examination in response to his claim of entitlement to service connection for multiple symptoms.  However, as set out below, the Veteran failed to respond to VA's request for clarification as the symptoms or disorders for which service connection is sought.  The failure to do so negates any ability for VA to assist the Veteran with this claim.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claims.

General Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In determining claims based on the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54 .

Entitlement to an increased evaluation for bilateral varicocele and hydrocele, currently evaluated as 20 percent disabling.

The service-connected bilateral varicocele/hydrocele is rated as 20 percent disabling as analogous to varicose veins pursuant to the provisions of Diagnostic Codes 7120.  

Under Diagnostic Code 7120, a noncompensable rating is warranted for asymptomatic palpable or visible varicose veins.  A 10 percent rating is assigned for intermittent edema of the extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or by compression hosiery.  A 20 percent rating is warranted for persistent edema, incompletely relieved by elevation of an extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating is warranted for massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104.  

The Board finds that the evidence of record does not support a finding that a rating in excess of 20 percent is warranted for the service connected disability at any time during the appeal period.  

The clinical records include references to the presence of varicoceles when listing the Veteran's medical problems.  Very few clinical records reference any symptomology associated with the service-connected disability.  

In February 2007, the Veteran complained, in part, of intermittent pain with urination as well as intermittent pain and swelling of the scrotum.  Physical examination was conducted.  There was no clinical evidence of a varicocele.  The impression was no evidence of significant urologic issues.  

A VA urological examination was conducted in July 2007.  The Veteran had complaints of intermittent pain with urination as well as intermittent pain and swelling in the scrotum.  Physical examination revealed normal testes and no clinical evidence of a hydrocele and the examiner was unable to demonstrate a varicocele with the Veteran standing.  An ultrasound was referenced as showing a small hydrocele and small varicocele.  The impression from the examination was no evidence of significant urologic issues.  

In October 2007, a physician wrote that the Veteran had intermittent complaints of testicular pain and had been diagnosed with varicoceles.  

The clinical records dated in 2008 and 2009 document intermittent complaints of ongoing pain but it was described as not intolerable.  

A VA reproductive systems examination was conducted in October 2012.  The diagnoses from the examination were bilateral varicocele/hydrocele.  The Veteran reported scrotal pain.  There were afternoon aching and frank pain with running or straining.  The Veteran took Ibuprofen for the pain.  The examiner found that the Veteran did not have any voiding dysfunction.  The Veteran had frequent urinary tract infections but this was likely due to a gastrointestinal disorder.  The Veteran did not have erectile dysfunction.  There was no history of chronic epididymitis or prostatitis.  Physical examination of the penis and testes was negative.  Physical examination of the epididymis revealed palpable varicocele bilaterally.  The disability did not impact the Veteran's ability to work.  

As noted above, the Veteran's varicocele must be rated by analogy as there is no rating code that specifically addressees his disability.  The Board finds that the symptomatology associated with this disability more closely approximates the criteria necessary for a 20 percent disability evaluation under Diagnostic Code 7120.  The Veteran has reported that he has swelling and pain in his scrotum.  There is also no indication that his condition is completely relieved by elevation.  While not all the criteria necessary for a 20 percent disability have been met, the Veteran's symptoms more closely approximate those necessary for a 20 percent disability evaluation under Diagnostic code 7120.  The criteria for an evaluation in excess of 20 percent have not been met as the Veteran has not been shown to have persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  Therefore, an evaluation in excess of 20 percent is not warranted for any period.

The Board finds that no other rating criteria are more appropriate to evaluate the service-connected disability.  A rating under Diagnostic Code 7522 is inapplicable in this case because the Veteran does not have a penis deformity with loss of erectile power.  Physical examination of the penis resulted in a determination that it is normal.  There is no evidence of record that the Veteran experiences erectile dysfunction.  A rating under Diagnostic Code 7523 is inapplicable in this case because the Veteran does not have complete atrophy of both testes, and a compensable rating under Diagnostic Code 7524 is likewise inapplicable because the Veteran has not undergone removal of both testes.

Entitlement to an increased evaluation for TMJ syndrome, currently evaluated as 20 percent disabling.

The service-connected TMJ syndrome is rated as 20 percent disabling under Diagnostic Code 9905.  Under Diagnostic Code 9905, for limited motion of temporomandibular articulation, a 10 percent rating is warranted when the range of lateral excursion is limited from 0 to 4 millimeters (mm) or the inter-incisal range is limited to 31 to 40 mm; a 20 percent rating is applicable when the inter-incisal range is limited to 21 to 30 mm; a 30 percent rating is warranted when the inter-incisal range is limited to 11 to 20 mm; and a 40 percent rating is assigned when the range is limited to 0 to 10 mm.  38 C.F.R. § 4.150, Diagnostic Code 9905. 

Ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion. 38 C.F.R. § 4.150, Diagnostic Code 9905, Note.

A VA dental examination was conducted in July 2007.  Physical examination revealed the intra-oral opening was approximately 28 mm.  The Veteran wore a protective mouthguard at night which helped.  The examiner opined the Veteran was able to function normally with a slight decrease in the intra-oral opening.  

In October 2007, a physician wrote the had been having TMJ syndrome symptoms since a tooth extraction during active duty.  

Clinical records dated in 2008 and 2009 describe the TMJ syndrome as overall stable.  

A VA TMJ examination was conducted in October 2012.  The Veteran reported that he was unable to bite on a subway sandwich because he has to open his jaw wider.  He experienced occasional clicks and pops in the jaw.  The examiner found that the Veteran did not have a TMJ condition.  The Veteran denied that he had flare-ups which affected joint function.  Physical examination was conducted.  The range of motion for lateral excursion of the jaw was greater than 4 mm with no evidence of painful motion.  The range of motion for opening of the mouth measured by inter-incisal distance was 31 mm to 40 mm with no evidence of painful motion.  Repetitive testing was conducted and the range of motion for lateral excursion remained greater than 4 mm and the opening of the mouth was greater than 40 mm.  The examiner opined that there was no additional limitation of motion of either TMJ after repetitive testing.  The examiner opined that there was no functional loss after repetitive testing.  There was no localized pain or tenderness.  There was no clicking or crepitation of the joint or soft tissues of either TMJ.  

The Board finds that an increased rating is not warranted at any time for the service-connected TMJ syndrome.  The evidence shows that the Veteran's inter-incisal range does not meet the criteria for a rating in excess of 20 percent under Diagnostic Code 9905.  There is no evidence of inter-incisal range of motion limited to 20 mm or less, which is required for a rating in excess of 20 percent.  The June 2012 VA examination report indicates that there was no localized tenderness or pain on palpation of the joints or soft tissues, and that there was no functional loss or functional impairment due to TMJ.  The range of motion did not change upon repetitive testing.  A separate rating is not warranted for limitation of motion in lateral excursion of the jaw.  A 10 percent rating is the highest available based on this impairment and the regulation sets out that ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  38 C.F.R. § 4.150, Diagnostic Code 9905, Note.  

Under these circumstances, the Board must conclude that the criteria for a rating in excess of 20 percent under Diagnostic Code 9905 have not been met at any time during the appellate period.  Although the Veteran has competently and credibly stated that he feels pain due to the TMJ, there is no evidence of limitation of inter-incisal range of motion to less than 21 mm to include with consideration of any additional range of motion loss due to weakness, excess fatigability, incoordination, lack of endurance, or pain.  

The Board has also considered other diagnostic codes under 38 C.F.R. § 4.150.  There is, however, no evidence of loss of, nonunion, or malunion with moderate displacement of the mandible so as to warrant a higher evaluation under Diagnostic Codes 9901, 9902, 9903 or 9904.  In addition, as the medical evidence has not demonstrated impairment of the maxilla, ramus, coronoid process, or hard palate, or that the Veteran suffers from chronic osteomyelitis or osteoradionecrosis, the Board concludes that the remaining diagnostic codes under 38 C.F.R. § 4.150 also do not apply in this case.

Entitlement to an increased evaluation for right hand scar, currently evaluated as 10 percent disabling.

In this case, the Veteran's service-connected right hand scar has been rated as 10 percent disabling pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7804.

The rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended in October 2008.  The October 2008 revisions are applicable to claims for benefits received by VA on or after October 23, 2008, although a Veteran may request evaluation under the new criteria.  See 73 Fed. Reg. 54708 (September 23, 2008). 

In this case, the Veteran's claim for an increased rating for his residuals of right had laceration was received prior to October 2008 and he has not requested that his claim be considered under the revised criteria.  Therefore, the pre-October 2008 version of the schedular criteria is applicable.  The Board will discuss the former and revised criteria in this case since the outcome would be the same under either version of the criteria.

Service-connected scars are evaluated pursuant to the criteria found at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805.  Diagnostic Code 7800 is not applicable in this case because the Veteran's scars are not located on head, face, or neck.

Under the old version of Diagnostic Code 7801, scars, other than scars of the head, face, or neck, that are deep or cause limited motion are assigned a 10 percent evaluation for an area or areas exceeding 6 square inches (39 sq. cm.).  A 20 percent evaluation is warranted for an area or areas exceeding 12 square inches (77 sq. cm.).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note 2. 

Under the revised version of Diagnostic Code 7801, scars not of the head, face, or neck that are deep and nonlinear are assigned a 10 percent evaluation if the area or areas are at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.).  A 20 percent evaluation is warranted if the area or areas are at least 12 square inches (77 sq. cm.) but less than 72 square inches (459 sq. cm.).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note 1. 

Under the old version of Diagnostic Code 7802, scars, other than scars of the head, face, or neck that are superficial and that do not cause limited motion are assigned a 10 percent evaluation.  Under the revised version, a 10 percent evaluation is warranted for scars not of the head, face, or neck, that are superficial and nonlinear that involve an area or areas of 144 square inches (929 sq. cm.) or greater.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note. 

The old version of Diagnostic Code 7803 provides that a 10 percent rating is warranted for scars that are superficial and unstable.  38 C.F.R. § 4.118, Diagnostic Code 7803.  Note 1 to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 2 to Diagnostic Code 7803 provides that a superficial scar is one not associated with underlying soft tissue damage.  The amended rating criteria do not include Diagnostic Code 7803.

Under the old version of Diagnostic Code 7804, scars which are superficial and painful on examination are rated as 10 percent disabling.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note 1. 

Under the criteria of revised Diagnostic Code 7804, one or two scars that are unstable or painful on examination warrant a 10 percent rating.  A 20 percent rating requires three or four scars that are unstable or painful.  A 30 percent rating requires five or more scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  Scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an additional rating under Diagnostic Code 7804, when applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804. 

Under the old criteria, other scars are rated based upon limitation of function of affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Under the revised criteria, effective from October 23, 2008, any disabling effects of other scars (including linear scars), and other effects of scars rated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800-7804 are to be rated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.

The clinical records include references to right wrist pain but no references to a tender or painful scar on the right hand.  

A VA scars examination was conducted in December 2012.  The pertinent diagnosis was residual scar as a result of a laceration of the right hand.  The scar was on the palmer right hand between the web space of number three and number four.  The scar had no effect on the function of the fingers or hand.  The scar was painful.  The scar was not unstable.  The size of the scar was 3.5 cm. and linear.  The scar did not impact the Veteran's ability to work.  

The Board finds that an increased rating is not warranted for the service-connected scar on the right hand at any time during the appeal period.  As noted above, Diagnostic Code 7800 is not applicable because the Veteran's scar is located on his right hand rather than his head, face, or neck.  The Veteran is also not entitled to a higher rating under either the prior or revised versions of Diagnostic Codes 7801 or 7802 because at no point during the period on appeal did his scar exceed 12 square inches (77 sq. cm).  The scar has not been described as deep.  

A rating is not warranted under the pre-October 2008 version of Diagnostic Code 7803 because the Veteran's scar was not found to be unstable at any point.  The examiner who conducted the December 2012 VA examination indicated that the scar was not unstable.  There is no Diagnostic Code 7803 in the revised rating criteria. 

A rating in excess of 10 percent is also not warranted under Diagnostic Code 7804. Under the pre-October 2008 rating criteria, 10 percent was the maximum rating for a superficial and painful scar.  The revised criteria offer higher ratings for multiple unstable or painful scars.  However, the Veteran does not have three or four scars that are unstable or painful.  Service connection is only in effect for one scar which the Veteran reported was painful.  

Finally, Diagnostic Code 7805 provides for ratings based on limitation of function of the affected part.  The examiner who conducted the October 2012 VA scars examination specifically determined that the scar was not productive of any limitation of function or impact on the Veteran's ability to work.  A higher or separate rating is not warranted under Diagnostic Code 7805 based on this fact pattern.


Other considerations

Consideration has been given to assigning additional staged ratings; however, at no time during the periods in question has any of the disabilities on appeal warranted more than the assigned rating.

The Board has also considered whether any of these claims should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case the manifestations of the service-connected disabilities (pain and swelling in the scrotum, limitation of motion of the jaw, and a painful scar on the right hand) are contemplated by the schedular criteria.  The Board has therefore determined that referral of any of the disabilities on appeal for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

Finally, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to these claims because the preponderance of the evidence is against the claims.

Entitlement to service connection for multiple symptoms.

In May 2007, the Veteran's representative submitted a claim of entitlement to service connection for "multiple symptoms associated with military service" without further elaboration.  

In February 2012, the Board remanded the claim to allow the RO to contact the Veteran and ask him to identify the multiple symptoms for which he seeks service connection.  

In February 2012, the RO sent the Veteran a letter requesting, in part, that he identify the multiple symptoms for which he seeks service connection.  He was informed that, when the symptoms are identified, the claim will be developed with consideration of entitlement to compensation under the provisions of 38 U.S.C.A. § 1117.  The Veteran has not responded to this request for information.  

The Board observes that the duty to assist is a two-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Moreover, a claim must "identify the benefit sought."  See 38 C.F.R. § 3.155(a).  This means that the claimant must describe the nature of the disability for which he is seeking benefits.  Identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  A claimant may identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  The Court held in Brokowski, however, that a reference to "all disabilities of record" was insufficient to satisfy the requirement for informal claims under 38 C.F.R. § 3.155(a) that the claim must "identify the benefit sought."  Brokowski, 23 Vet. App. at 86.  A VA adjudicator is not required to anticipate a claim for benefits for disabilities that have not been identified in the record by medical professionals or by competent lay evidence at the time that a claimant files a claim or during the claim's development.  Id. at 88. Indeed, VA has never been obligated to read a claimant's mind but must consider only claims that may be "reasonably encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

In the current case, the Veteran has not identified the "multiple symptoms" he seeks service connection for despite requests from VA.  In this situation, the Board is unable to make a determination in the Veteran's favor as it is unable to ascertain the Veteran's desires.  Accordingly, the claim of entitlement to service connection for multiple symptoms must be denied.  


ORDER

Entitlement to an increased evaluation for bilateral varicocele and hydrocele is denied.
 
Entitlement to an increased evaluation for temporomandibular joint syndrome is denied.
 
Entitlement to an increased evaluation for a right hand scar is denied.

Entitlement to service connection for multiple symptoms is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


